MR. JUSTICE ANGSTMAN:
(dissenting).
I agree with the view that the result to be attained in this case depends upon the nature of the wife’s interest in community property by the California law.
The California courts have not spoken directly on the meaning of their 1927 statute, section 161a, Civil Code, as it may affect inheritance taxes such as are involved here. I concede that were the statute ambiguous or of doubtful meaning the California courts, consistent with the mounting tendency, would probably resolve all such doubts against the taxpayer. But here the statute is so plain, definite and unambiguous that it is my belief the California courts will hold, if the question ever arises as here, that the statute means what it says, and that upon the death of a husband who has left all of his property to his wife, she will inherit his one-half interest in community property, but not the other one-half interest which was hers *326before his death. I will venture the further guess that the California courts will, with remarkable agility, stress the fact that that conclusion is consistent with their prior holdings.
Rehearing denied Oct. 15, 1951.
I think the district court’s order was correct and should be affirmed.